Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of Group I (claims 1-2, 5-7, 11-21, 25-28, and 30-31) in the reply filed on 04/14/2022 is acknowledged. Applicant also elected without traverse the following species: (i). monoclonal antibody F107-10G1, which comprises VL CDRs of SEQ ID NOs: 80, 81, and 82, VH CDRs of SEQ ID NOs: 77, 78, and 79; VL sequence of SEQ ID NO: 46 and VH sequence of SEQ ID NO: 47; and (ii) “a drug” as the cargo molecule species. 
2. Claims 1-2, 5-7, 11-21, 25-28, 30-35, 37-38, 40, 44, 47-48, 50, 52-53, 55, and 58-59 are pending. Claims 1-2, 5-7, 11-20, 25-28, and 30-31 are currently under consideration. Claims 21, 32-35, 37-38, 40, 44, 47-48, 50, 52-53, 55, and 58-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species. 

Information Disclosure Statement
3. The information disclosure statement filed on 11/03/2020 is considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings
4. The drawings filed on 0/12/2020 are accepted by the examiner.  


Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-2, 5-7, 11-15, 17, 20, 25-28, and 30-31 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 1 is drawn to an isolated or purified antibody that specifically binds to an epitope in an immunoglobulin-like (IgL) domain of human AXL ectodomain (ECD). Claim 2 requires that the AXL ECD has the amino acid sequence of SEQ ID NO:71, the epitope is located in IgL1 or IgL2 of AXL, the antibody is capable of internalization into AXL expressing tumor cells, and the antibody having an equilibrium dissociation constant (KD) of less than or equal to 50 nM to human AXL ectodomain. The claims do not require that the claims do not require that the antibody possess any any conserved structure nor other disclosed distinguishing feature. Claims 5-7, 11-15, 17, 20, 25-28, and 30-31 depend from claim 1 and do not require that the antibody possess a set of six intact CDRs in the heavy chain and light chain or a pair of heavy chain variable region and a light variable region. Thus, the claims are drawn to a genus of fusion protein without any structural features.   
The specification discloses five anti-AXL antibodies, including F107-10G1 (see, e.g., [00142] on page 26; Examples 1-2, Tables 1-2 and 6). The specification discloses amino acid sequences of the five antibodies (Tables 7 and 21). The specification also discloses the epitopes bound by these 5 antibodies (Table 6). However, such a disclosure is insufficient to support the broad genus of antibodies. The antibody that binds to an epitope in an immunoglobulin-like domain of human AXL ectodomain is known in the prior art (see, e.g., WO 2016/005593 A1, WO 2012/175691, WO 2017/009258 A1). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other anti-AXL antibodies might be. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of anti-AXL antibodies
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of the anti-AXL antibodies, and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of anti-AXL antibodies. 

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
7. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
8. Claims 12-19 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claims 12-19 recite “sequences substantially identical thereto”. It is unclear what the metes and bounds of the limitation are, rendering the claims indefinite. 
(ii). Claim 26 is indefinite because it recites “wherein the antibody is biparatopic and comprises sdAb001/005 or sdAb 001/006”. It is unclear what the metes and bounds of the terms “sdAb001/005 or sdAb 001/006” are.

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10. Claims 1-2, 5, 11, 25, 27-28, and 30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2016/005593 A1 (International Publication Date: January 14, 2016).
WO 2016/005593 A1 teaches an anti-AXL antibody that specifically binds to the immunoglobulin-like domain of human AXL, immunoconjugates, pharmaceutical compositions (page 2, 3rd paragraph to 5th paragraph; last paragraph; page 26, the 2nd paragraph; page 47, last paragraph). The antibody does not compete for AXL binding with Growth Arrest-Specific 6 (Gas6; page 2, 1st paragraph), has a KD of less than 50 mM (Table 3), and is internalized into cells expressing AXL (page 142). WO 2016/005593 A1 teaches an antibody drug conjugate comprising the antibody and an anti-cancer drug.  The antibodies include a bispecific antibody (page 2, the 2nd paragraph) and a monoclonal antibody (page 10, the 4th paragraph). Thus, the teachings of WO 2016/005593 A1 meet the limitations of claims 1-2, 5, 11, 25, 27-28, and 30.

Claim Rejections under 35 USC § 103(a)
10. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11. Claims 6-7 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2016/005593 A1 (International Publication Date: January 14, 2016) as applied to claims 1-2, 5, 11, 25, 27-28, and 30 above.

WO 2016/005593 A1 teaches an anti-AXL antibody that specifically binds to the immunoglobulin-like domain of human AXL as applied to claims 1-2, 5, 11, 25, 27-28, and 30 above.
WO 2016/005593 A1 does not teach the limitations of claims 6-7 and 31. However, it would also have been obvious for one skilled in the art to make a chimeric antibody comprising framework regions from human IgG1 or framework regions from human keppa light chain and human IgG heavy chain, or a fusion protein comprising human IgG1 Fc with a reasonable expectation of success. One would have been motivated to do so because making such a chimeric antibody or a fusion protein is well-known in the art and routinely practiced in the field.

Claim Objections
12. Claims 12-20 are objected to because they recite non-elected subject matter (antibodies with different sequence identifiers). 

Objection to the Disclosure
13. The disclosure is objected to because of a typographic error: SEQ ID NO: 46 for VH in Table 7 on page 36 should be “SEQ ID NO: 47”.

Conclusion
14. No claims are allowed.



Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
May 12, 2022